ORDER

PER CURIAM.
This appeal arises from a quiet title action filed by the North Kansas City Levee District concerning a property dispute against Forever Green of Missouri, L.L.C. The trial court determined that title to the disputed property was vested in the Levee District both by superior chain of title and adverse possession. Forever Green appeals, contending the judgment is unsupported by substantial evidence, against the weight of the evidence, and erroneously applies the law.
Upon review of the record, we find no error and affirm the trial court’s judgment. We have provided the parties with a Memorandum explaining the reasons for our decision because a published opinion would have no precedential value. Rule 84.16(b).